PER CURIAM:
Bertram Norman McElhiney, Jr., appeals the district court’s order denying *250relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McElhiney v. Keller; No. 1:12-cv-00037-R JC, 2013 WL 6237983 (W.D.N.C. Dec. 3, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.